 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ALFREDO CELESTINO LABRADA,                            Case No. 2:19-cv-01446-APG-BNW

 4                         Petitioner,
                                                         ORDER
          v.
 5
   WARDEN CLARK COUNTY DETENTION
 6 CENTER,

 7                         Respondent.

 8

 9         Petitioner Alfredo Celestino Labrada has failed to comply with my prior Orders. ECF

10 Nos. 3, 7. Labrada is proceeding in this habeas action pro se. On about August 19, 2019, he

11 submitted for mailing a Petition for Writ of Habeas Corpus (ECF No. 1-1), but he did not file an

12 application to proceed in forma pauperis (“IFP”) or pay the $5.00 filing fee. On August 22,

13 2019, I ordered Labrada to show cause in writing why this action should not be dismissed for

14 failing to exhaust state remedies. ECF No. 3. I also ordered him to file an amended petition on

15 the approved form for habeas actions under 28 U.S.C. § 2254, and to either pay the $5.00 filing

16 fee or file an IFP application within 30 days. Labrada was warned that his failure to timely and

17 fully comply with the order would “result in the dismissal of this action without prejudice and

18 without further advance notice.” Id. However, Labrada did not comply with my order by filing a

19 response to the order to show cause, an amended petition, or resolving the filing fee, and the 30-

20 day deadline expired.

21         On October 28, 2019, I issued a second order giving Labrada a final opportunity to

22 comply with my order. ECF No. 7. I also found that Labrada has failed to keep the court

23 apprised of his current address as required by the Local Rules of Practice. Thus, in addition to a
 1 response to the order to show cause, IFP application, and amended petition, I ordered Labrada to

 2 update his address by filing a notice of change of address by November 22, 2019. Labrada was

 3 again warned that his failure to timely and fully comply with the order would “result in the

 4 dismissal of this action without prejudice and without further advance notice.” Id.

 5         To date, Labrada has not filed a response to the order to show cause, IFP application,

 6 amended petition, notice of change of address or taken any other action to prosecute this case.

 7         I THEREFORE ORDER that this action is dismissed without prejudice based on

 8 petitioner Alfredo Celestino Labrada’s failure to comply with my orders and the Local Rules.

 9 The Clerk of Court is instructed to enter final judgment accordingly and close this case.

10         Dated: December 9, 2019.

11                                                      ________________________________
                                                        ANDREW P. GORDON
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23



                                                    2
